Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/435,618 filed on 12/17/2021; Claim 1, 8-9, and 15-16 have been amended; Claims 2, 10, and 17 have been canceled; Claims 1, 9, and 16 are independent claims. Claims 1, 3-9, 11-16, and 18-20 have been pending.
The eTerminal Disclaimer filed on December 17th, 2021 (US Patent 10,380,883).

Examiner's Statement of reason for Allowance
Claims 1, 3-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to method and system for programming a power tool from an external device. The method includes establishing a first communication link with a server. The server includes a profile bank that includes mode profiles generated by a plurality of users. The method further includes receiving, over the first communication link, a list of mode profiles representing a subset of the mode profiles of the profile bank. The method further includes receiving, in response to user input from a first user on the external device, a selection of a mode profile. The method further includes transmitting, over the first communication link, the selection of the mode profile. The method further includes receiving, over the first communication link, the mode profile, the mode profile having been generated by a second user. The method further includes transmitting wirelessly, to the power tool, the mode profile to configure the power tool.
The closest prior art are over Kreuzer et al. (“Kreuzer,” US 2015/0286209, filed Mar. 23, 2015) in view of Zeiler et al. (“Zeiler,” US 2013/0109375, published May 2, 2013), further in view of Ashinghurst et al. (“Ashinghurst,” US 2014/0107853, published Apr. 17, 2014) also generally directed to various aspect of the method involves establishing a first communication link with a server which includes a profile bank.  A list of mode profiles representing a subset of the mode profiles of the profile bank is received.  A selection of a mode profile is received from the list of mode profiles.  The selection of the mode profile is transmitted.  The mode profile is received.  The mode profile configuring the power tool to the power tool, is transmitted. 
However, none of Kreuzer, Zeiler, and Ashinghurst teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 9. For examples, it failed to teach “receive, via the external wireless communication controller over the first communication link, a permission level of a user of the external device, the list of power tools in the group, and a mode profile for a power tool in the group, the mode profile including a plurality of previously stored power tool configuration parameters to control operation of a motor of the power tool;” and “configure performance of operation of the motor of the power tool according to the plurality of previously stored power tool configuration parameters by transmitting wirelessly, from the external wireless communication controller to the power tool, the mode profile; wherein the permission level of the user specifies whether the external device is operable to modify the plurality of previously stored power tool configuration parameters of the mode profile that is stored in the profile bank; and wherein at least one of the permitted functions includes modifying the plurality of previously stored power tool configuration parameters in response to receiving a user input on the external device.”
However, none of Kreuzer, Zeiler, and Ashinghurst teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 16. For examples, it failed to teach “receiving, over the first communication link, a transmission from the external device; and in response to receiving the transmission, transmitting, with the network interface over the first communication link, a permission level of a user of the external device, the list of power tools in the group, and a mode profile for a power tool in the group, the mode profile including a plurality of previously stored power tool configuration parameters to control operation of a motor of the power tool;” and “wherein the external device is operable to configure performance of operation of the motor of the power tool according to the plurality of previously stored power tool configuration parameters by transmitting wirelessly, from an external wireless communication controller of the external device to the power tool, the mode profile; wherein the permission level of the user specifies whether the external device is operable to modify the plurality of previously stored power tool configuration parameters of the mode profile that is stored in the profile bank; and wherein at least one of the permitted functions includes modifying the plurality of previously stored power tool configuration parameters in response to receiving a user input on the external device.”
These features in light of other features describes in the independent claims 1, 9, and 16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439
March 29th, 2022

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439